Citation Nr: 0947279	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-38 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
bilateral upper extremity, secondary to service-connected 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2007 rating 
decision, by the St. Petersburg, Florida, Regional Office 
(RO), which denied the Veteran's claim of entitlement to 
service connection for peripheral neuropathy, right upper 
extremity, secondary to his service-connected diabetes 
mellitus, type II; service connection was also denied for 
peripheral neuropathy, left upper extremity, secondary to his 
service-connected diabetes mellitus, type II.  He perfected a 
timely appeal to that decision.  

On September 16, 2009, the Veteran testified at a hearing 
before the undersigned Acting Veterans Law Judge, sitting at 
the RO.  A transcript of the hearing is of record.  The 
Veteran also submitted additional evidence at that hearing, 
and waived Regional Office consideration of that evidence.  
38 C.F.R. §§ 19.37, 20.1304 (2009).  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's 
peripheral neuropathy of the upper extremities is causally 
related to his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The Veteran's peripheral neuropathy of the upper extremities 
is proximately due to or the result of the service-connected 
diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA.

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the Veteran 
regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Factual background.

The record indicates that the Veteran served on active duty 
from May 1966 to January 1968; he served in Vietnam from June 
23, 1967 to January 25, 1968.  His DD Form 214 reflects that 
he was awarded the National Defense Service Medal, the 
Vietnam Service Medal with 2 Bronze Stars, and the Republic 
of Vietnam Campaign Medal with Device 1960.  

The Veteran's claim for service connection for peripheral 
neuropathy of the upper extremities secondary to diabetes 
mellitus (VA Form 21-526) was received in December 2006.  
Submitted in support of his claim were private treatment 
reports dated from July 1984 to May 2006.  These records do 
not reflect any complaints of, or treatment for peripheral 
neuropathy of the upper extremities.  The Veteran underwent 
an Agent Orange examination in November 2006.  At that time, 
the Veteran admitted to swelling and pain of the fingers with 
stiffness; however, no weakness was noted.  On examination, 
deep tendon reflexes were 2+ bilaterally in both upper and 
lower extremities.  Equal grasps.  The assessment was "no 
agent orange related condition identified at present."  In 
an addendum to the above examination, dated in December 2006, 
it was noted that a glucose tolerance test done on November 
27, 2006 confirmed the diagnosis of Diabetes type II.  

The Veteran was afforded a VA peripheral nerves examination 
in April 2007.  The Veteran indicated that he developed 
bilateral tingling and numbness in his hand, and he had been 
dropping things for the past 10 years.  He reported numbness, 
paresthesias and pain in both hands, all of his fingers, as 
well as in his arms and elbows.  Following a physical 
examination, the examiner stated that there was evidence of 
bilateral median neuropathy at the hands and bilateral ulnar 
neuropathy at the elbows.  The diagnosis was peripheral 
neuropathy not secondary to diabetes mellitus.  The examiner 
explained that the bilateral upper extremity neuropathy 
predated the diagnosis of diabetes mellitus type II; 
therefore, it is not due to diabetes mellitus.  

Submitted in support of the Veteran's claim was an Internet 
Article regarding neuropathy, dated in June 2007.  The 
article explained that there are many causes of neuropathy.  
It was noted that approximately 30 percent of neuropathies 
are idiopathic or of unknown cause.  However, in another 30 
percent of cases, the cause is diabetes.  

VA progress notes dated from April 2007 through October 2007 
reflect that the Veteran received ongoing clinical evaluation 
for diabetes mellitus with peripheral neuropathy.  In 
December 2007, the Veteran was seen for neurological 
consultation.  At that time, it was noted that he had history 
of diabetes since October 2006; and he has had history of 
numbness in the hands.  The examiner indicated that he did a 
nerve conduction study of the upper extremities in April 
2007, the findings of which showed bilateral upper neuropathy 
and bilateral median neuropathy.  The examiner stated that 
the above findings can be related to diabetes mellitus; he 
explained that diabetes can be an etiologic factor for 
peripheral neuropathy.  The pertinent diagnosis was bilateral 
neuropathy and ulnar neuropathy by nerve conduction test.  

At his personal hearing in September 2009, the Veteran 
indicated that his doctor recently told him that he has 
peripheral neuropathy and it is caused by his diabetes.  The 
Veteran stated that while he did have symptoms of peripheral 
neuropathy prior to being diagnosed with diabetes mellitus, 
he had symptoms of diabetes long before being diagnosed with 
the disease.  The Veteran testified that his private doctor 
actually stated that he had symptoms of diabetes as early as 
the 1990's but no one did a glucose test until 2005.  
Therefore, it was argued that just because his diabetes was 
not diagnosed prior to peripheral neuropathy doesn't mean 
that he didn't have diabetes prior to peripheral neuropathy.  

Submitted at the hearing was a private treatment report from 
Dr. D.R. Fields, dated in September 2009, indicating that he 
has reviewed all treatment records since separation of the 
Veteran from the military.  Dr. Fields stated that he 
examined the Veteran and determined that he currently has 
hypertension, hypercholesterolemia, hypertriglyceridemia, 
noninsulin dependent diabetes mellitus, benign prostate 
hypertrophy, diabetes peripheral neuropathy, and diabetic 
retinopathy of the left eye.  Dr. Fields stated that it was 
his professional opinion that diabetic peripheral neuropathy 
was most likely secondary to history of insulin resistant 
type 2 diabetes.  Dr. Fields stated that, after extensive 
review of old medical records, it was his opinion that the 
most likely etiology for his peripheral neuropathy was 
secondary to insulin resistant type II diabetes.  Dr. Fields 
indicated that he was informed that diabetes was not formally 
diagnosed until 2006.  However, he stated that the first 
documentation of an elevated HB A/C is 2005.  He also noted 
that reported fasting blood tests dating back to June 19, 
1990 shows marked elevated cholesterol and triglyceride 
levels with mild to moderate elevated glucose levels (108 in 
1990 and 154 in 1995, respectively).  Dr. Fields stated that 
since abnormally elevated lipids are frequently seen with 
uncontrolled diabetes and the Veteran has documentation and 
reported prior symptoms of diabetes, it is reasonable to 
conclude that he lived with diabetes for possibly over 10 
years prior to it being formally diagnosed.  


III.  Legal analysis

The Veteran is claiming service connection for peripheral 
neuropathy of the upper extremities as secondary to service-
connected diabetes mellitus, type II.  

Service connection may be established for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009); See Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. 
§ 3.310(a).  This includes any increase in disability 
(aggravation) that is proximately due to or the result of a 
service connected disease or injury.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by 
service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
When aggravation of a Veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen, supra.  

Effective October 10, 2006, which preceded the December 2006 
date of claim, the section heading of 38 C.F.R. § 3.310 was 
retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury." 
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice- 
connected disease or injury was aggravated by a service- 
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disease or injury; and (3) evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

In the present case, the Veteran was diagnosed with 
peripheral neuropathy in April 2007 and the evidence of 
record indicates continuing treatment for the disorder.  
Furthermore, the Veteran has been service-connected for 
diabetes mellitus.  

In assessing the Veteran's secondary service connection 
claim, the sole question remaining for consideration is 
whether the medical evidence demonstrates a causal 
relationship between the service-connected diabetes mellitus 
and the peripheral neuropathy of the upper extremities.  Such 
records include the December 2007 VA consultation note 
stating that an April 2007 nerve conduction study showed 
bilateral ulnar neuropathy and bilateral median neuropathy, 
findings which can be related to his diabetes mellitus; his 
only service-connected disorder is diabetes mellitus, type 
II.  

After a careful review of the evidence of record, the Board 
finds that service connection for peripheral neuropathy of 
the upper extremities is warranted.  In this regard, the 
Board notes that there is conflicting evidence concerning the 
relationship between the currently diagnosed peripheral 
neuropathy of the upper extremities and the Veteran's 
service-connected diabetes mellitus type II.  In this regard, 
the Board notes that the RO stated that greater weight was 
assigned to the April 2007 VA examination, which determined 
that the bilateral upper extremity neuropathy was not due to 
diabetes mellitus because it predated the diagnosis of 
diabetes.  However, in offering his opinion, Dr. Fields 
reviewed the Veteran's claims file and explained that the 
Veteran lived with diabetes for possibly over 10 years prior 
to it being formally diagnosed; he noted that although the 
Veteran was not diagnosed with diabetes until 2006, reported 
fasting blood tests dating back to June 19, 1990 showed 
markedly elevated cholesterol and triglyceride levels with 
mild to moderately elevated glucose levels in 1990 and 1995.  
Dr. Fields concluded, therefore, that the most likely 
etiology for the Veteran's peripheral neuropathy is secondary 
to insulin resistant type II diabetes.  This opinion is 
consistent with the statement from the December 2007 VA 
consultation report.  In this regard, the Board finds that 
the evidence with respect to secondary service-connection is 
in approximate balance.  

As there is no sound basis for choosing one medical opinion 
over the other; the evidence is at least in a state of 
equipoise.  As the weight of the evidence for and against the 
claim is in relative equipoise on the question of whether the 
Veteran's service-connected diabetes mellitus caused or 
contributed to the development of peripheral neuropathy of 
the upper extremities, the Board will resolve such reasonable 
doubt in the Veteran's favor.  With the resolution of 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for peripheral neuropathy of the upper 
extremities is warranted.  

Accordingly, the Board finds that the positive and negative 
evidence of record is at least in relative equipoise and that 
the benefit of the doubt rule applies.  Where the benefit of 
the doubt doctrine applies, the claim must be allowed.  38 
U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102 
(2006); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for peripheral neuropathy of the upper 
extremities is granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


